Appeals from the Circuit Court of the United States for the District of Kentucky.
No opinion. Upon a petition for modification in accordance with the reservation contained in the decrees entered in these cases on June 22,1896, granting leave to apply for the modification suggested by the opinion of the court (Blake v. Coal Co., 43 U. S. App. 490, 549, 22 C. C. A. 430, and 76 Fed. 624), the decree of the circuit court was modified, by striking out therefrom so much thereof as commands Blake to remove his mortgage for $17,290 on certain Minneapolis property to the Metropolitan Trust Company, dated on August 29, 1892, and by inserting therein a direction that, in the reformation of the deed of trust to the Germania Trust Company, therein decreed, the deed should contain a declaration that the imposition of the mortgage above described was unauthorized, and that in any settlement of its accounts with Blake the amount of said mortgage should be charged against Blake by the trustee, unless Blake should meantime pay and remove the same before said settlement, without prejudice to the right of the parties to take such steps to secure further relief in this behalf to which they maj' be entitled; in other respects, said decree should be affirmed.